         Case 5:20-cv-06421-JMG Document 10 Filed 07/26/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ROSA BURGOS,                              :
                  Plaintiff,              :
                                          :
                  v.                      :                Civil No. 5:20-cv-06421-JMG
                                          :
JULIE KUZO,                               :
USPS TORT CLAIM COORDINATOR,              :
                  Defendant.              :
__________________________________________

                                            ORDER

        AND NOW, this 26th day of July, 2021, upon consideration of the Motion to Vacate, to

Substitute, and to Dismiss (ECF No. 2), it is hereby ORDERED that the Motion (ECF No. 2) is

GRANTED as follows:

   1.      The state court default judgment against Julie Kuzo is VACATED;

   2.      The United States of America is SUBSTITUTED for Julie Kuzo as Defendant, and the

           Clerk is DIRECTED to change the caption accordingly;

   3.      The claims against Julie Kuzo are DISMISSED WITH PREJUDICE;

   4.      The claims against the United States of America are DISMISSED WITHOUT

           PREJUDICE; and

   5.      The United States Attorney’s Office for the Eastern District of Pennsylvania shall

           SERVE copies of this Order and the accompanying Memorandum Opinion upon

           Plaintiff Rosa Burgos and the Clerk of Court for the Berks County Court of Common

           Pleas.

                                                    BY THE COURT:
                                                    /s/ John M. Gallagher
                                                    JOHN M. GALLAGHER
                                                    United States District Court Judge
